Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDEDALE DIVISION

                              CASE NO.: _________________________



     TONY J. JOYNER,

             Plaintiff,

     v.

     BAKER CONCRETE CONSTRUCTION INC.,

             Defendant,
                                                 /

                                            COMPLAINT

           The Plaintiff TONY J. JOYNER sues Defendant BAKER CONCRETE

    CONSTRUCTION INC. and alleges:

                                           INTRODUCTION

           1.      This is an action by Plaintiff TONY J. JOYNER, under the Civil Rights Act

    of 1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”); 42 U.S.C. § 1981 and the

    Florida Civil Rights Act of 1992 (FCRA), Florida Statute Section 760, to redress injury done

    to him by the Defendant, BAKER CONCRETE CONSTRUCTION INC.’s discriminatory

    treatment on the basis of race and retaliation

                                  JURISDICTION AND VENUE

           2.      This is an action for damages brought in excess of $15,000.00, exclusive of

    interest, attorney’s fees and costs.

           3.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331




                                                     1
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 17



    and §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

    Plaintiff’s state law claims because they arise out of the same nucleus of operative facts as

    the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

           4.      The venue of this action is properly placed in the Southern District of Florida,

    Miami Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter

    alleged to be unlawful were committed in Miami-Dade County, Florida.

                                              PARTIES

           5.      Plaintiff TONY J. JOYNER (“Joyner” or “Plaintiff”), is a resident of

    Broward County, Florida, who was employed by Defendant BAKER CONCRETE

    CONSTRUCTION INC. At the time of his employment with Defendant he resided in

    Broward County, and as a black man is a member of a protected class of persons.

           6.      Defendant BAKER CONCRETE CONSTRUCTION INC. (“Baker” or

    “Defendant”), is a for profit corporation authorized to conduct business in the State of Florida,

    in Broward County, Florida, and within the jurisdiction of this Court.

                                 PROCEDURAL REQUIREMENTS

           7.      All conditions precedent to this action have been fulfilled. Plaintiff dual-filed

    two Charges of Discrimination with the EEOC, and also with the Florida Commission on

    Human Relations within 300 days of the alleged violation. To date, over six (6) months have

    passed since the filing of the complaints. On or about September 24, 2019, upon request,

    the U.S. Equal Employment Opportunity Commission issued to Plaintiff a Dismissal and

    Notice of Rights with respect to such charge of discrimination. See composite Exhibit “A.”




                                                    2
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 17



                                                STATEMENT OF FACTS



               8.        Plaintiff began working for the Defendant on, or about, November 3,

    2017, as a traveling journeyman on the “concrete team” at a completely different job site

    than his brothers.

               9.        Throughout his employment with the Defendant, Plaintiff performed his

    duties in a satisfactory fashion. Plaintiff possessed all the required skills, training and

    qualifications for the job in question, and for the first portion of his employment performed

    his duties without significant issue or controversy.

               10.       While on the concrete team, Plaintiff was treated as a valued member of the

    team and faced no discipline. However, that changed once he was moved to the Defendant’s

    Coral Gables job site.

               11.       In July 2018, Plaintiff made a request to be removed from the concrete team

    and go to a different site, however he did not request a specific location. This request was

    made to Melissa (ULN) in human resources 1, and she informed him that the Coral Gables

    site was the only one available.

               12.       On, or about July 31, 2018, Plaintiff was moved to the Defendant’s Coral

    Gables station project.

               13.       When Plaintiff began working in Coral Gables, he was placed under the

    supervision of Bruce Fields.

               14.       Once Plaintiff began working at the new location, he observed Fields make


    1
        Mr. Joyner does not recall her title.


                                                         3
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 17



    repeated racist and racially insensitive comments to, and around him, and he complained.

           15.     Fields repeatedly referred to Plaintiff as “boy” and “nigger” and Plaintiff

    observed Fields call his black co-workers “niggers” in casual conversation.

           16.     On, or about, August 30, 2018, Plaintiff asked to speak to Fields before work

    started and told him that he was not comfortable with being referred to as a boy and Fields

    using the word nigger around him.

           17.     Fields responded, “but the other guys are ok with it.” Then he stated that he

    won’t call Plaintiff nigger, but that he wasn’t going to stop using the term around him.

           18.     Following the conversation, Mr. Fields would mockingly call out to his crew

    “hey boys”, but then would say “no I don’t mean Tony.”

           19.     He would also mention “those niggers” in conversation around Plaintiff, but

    then say, “not Tony.”

           20.     Also, on another occasion following the August 30, 2018, conversation,

    in Plaintiff’s presence, another black employee was using an iPad and Fields asked,

    “did you have to bleach your skin to get that?”


           21.     Plaintiff complained to his site manage Mike (ULN), however nothing was

    done to stop the treatment.

           22.     He also spoke to Melissa in Human Resources; and Damien Wilcox and

    Kevin (ULN), from his previous team, about the hostile work environment and the

    possibility of returning to that previous team. Plaintiff was told that they couldn’t transfer

    him, and he should just deal with it or get a new job.




                                                   4
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 17



           23.      Plaintiff was subsequently, forced to perform dangerous tasks without

    proper training and equipment by Fields.

           24.     For example, Plaintiff was never trained to climb beams and perform

    work, and he had never been asked to, however Fields forced him to do so.

           25.     Plaintiff didn’t even have a harness and had the wrong type of boots, but

    Fields instructed Plaintiff to use someone else’s harness.

           26.     Plaintiff complied but argued that he wasn’t supposed to do it.

           27.     When Plaintiff came down, he complained further about his boots and Fields

    responded, “oh they don’t make niggers the way they used to” and walked away.

           28.     Plaintiff called Melissa again to complain about Fields’ behavior, and

    again requested a transfer. However, he indicated that he was willing to remain at the

    Coral Gables location until something else became available.

           29.     Subsequently Fields approached Plaintiff and stated, “if you transfer, the

    front office is going to blackball you.”

           30.     Melissa told Plaintiff to leave the site and contact her tomorrow. When he

    did so, Plaintiff was told that they call him the following week and transfer him, but that

    call took a long time to come.

           31.     Plaintiff was blackballed for three months, during that time he called nearly

    every morning, but was told that there was no job for him. This was unusual, because he

    was always able to find work before, he reported Fields and requested a transfer.

           32.     During his layoff, Plaintiff constantly reached out to Melissa about




                                                  5
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 17



    work, but he also reached out to other people in the company who he knew wanted

    him, but he never received a phone call.

            33.     Approximately three months after his layoff, on November 12, 2018,

    Plaintiff was transferred to the Port of Miami project, only after specifically asking

    about that project.

            34.     Once there he began experiencing shortages in his paycheck. He was

    repeatedly not being paid for the hours that he was working.

            35.     When he complained and asked that his check be fixed, his supervisors

    became aggressive towards him he was told that he was not to come back to

    work.

            36.     Plaintiff was terminated on February 8, 2019, as just a continuation of the

    retaliation that he suffered from reporting Fields’ harassing and discriminatory behavior.


                                 COUNT I:
    VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964: DISCRIMINATION
                             BASED ON RACE

            37.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs

    1-36 above as if set out in full herein.

            38.     Plaintiff is a member of a protected class of black citizens.

            39.     At all times material hereto, the Defendant failed to comply with the Civil

    Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful

    employment practice for an employer to: (1) fail or refuse to hire or to discharge any

    individual, or otherwise to discriminate against any individual with respect to his



                                                    6
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 17



    compensation, terms, conditions, or privileges of employment, because of such individual's

    race, color, religion, sex, or national origin; or (2) to limit, segregate, or classify his

    employees or applicants for employment in any way which would deprive or tend to deprive

    any individual of employment opportunities or otherwise adversely affect his status as an

    employee, because of such individual's race, color, religion, sex, or national origin.”

            40.    During the course of Plaintiff’s employment with the Defendant, Plaintiff

    was subjected to a discriminatory, hostile and offensive work environment, which was

    substantially motivated by his race, as more fully described in paragraphs 8-36 of this

    Complaint.

            41.    The offensive and discriminatory conduct referred to in paragraphs 8-36 of

    this Complaint was offensive to Plaintiff and would be offensive to a reasonable person.

            42.    Plaintiff was terminated on, or about, February 8, 2019.

            43.    Defendant’s decision to discriminate against, and ultimately terminate

    Plaintiff was because of Plaintiff’s race. Alternatively, Plaintiff’s race was a motivating

    factor in Defendant’s decision to discriminate against Plaintiff.

            44.    The Plaintiff was qualified for the position.

            45.    The Defendant is a sophisticated employer who has actual knowledge of the

    requirements of Title VII of the Civil Rights Act of 1964, as amended.

            46.    The failure of Defendant to adhere to the mandates of the Act was willful and

    its violations of the provisions of the Act were willful.

            47.    Defendant through its practices and policies as an employer, willfully, and

    with malicious or reckless disregard of Plaintiff’s federally protected rights, discriminated

    against Plaintiff on account of her race in violation of the Act with respect to its decision


                                                    7
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 17



    to treat Plaintiff different from other employees.

            48.      Plaintiff’s harassment by the Defendant and Plaintiff’s termination from her

    employment was directly and proximately caused by the Defendant’s unjustified

    discrimination against Plaintiff because of her race. Alternatively, Plaintiff’s race was a

    motivating factor that made Defendant harass and terminate Plaintiff.

            49.      At the time of the unlawful discrimination, the Plaintiff did satisfactorily

    perform the essential functions assigned to him by the Defendant.

            50.      Any alleged nondiscriminatory reason for the termination of Plaintiff’s

    employment asserted by Defendant, is a mere pretext for the actual reasons for the

    termination from employment, Plaintiff’s race.

            51.      The Defendant’s actions were malicious and were recklessly indifferent to

    the Plaintiff’s rights protecting a person from discrimination due to their race.

    Discrimination on the basis of race constitutes unlawful discrimination.

            52.      As a direct and proximate result of the Defendant’s intentional conduct,

    Plaintiff suffered serious economic losses as well as mental pain and suffering.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff TONY J. JOYNER respectfully requests that this court

    order the following:

                  a) Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                     Title VII;

                  b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                     benefits and damages;

                  c) Award Plaintiff compensatory damages under Title VII for embarrassment,
                     anxiety, humiliation and emotional distress Plaintiff has suffered and
                     continues to suffer;


                                                    8
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 9 of 17




                  d) Award Plaintiff prejudgment interest on her damages award;

                  e) Award Plaintiff punitive damages according to proof;

                  f) Award Plaintiff reasonable costs and attorney’s fees; and

                  g) Grant Plaintiff such other and further relief as this Court deems equitable
                     and just.

                              COUNT II:
      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                     DISCRIMINATION BASED ON RACE

            53.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs

    1-36 and above as if set out in full herein.

            54.      At all times material hereto, the Defendant failed to comply with the Florida

    Civil Rights Act of 1992 [Florida Statutes Section 760.10] which states,

            “It is an unlawful employment practice for an employer: To discharge or to fail or
    refuse to hire any individual, or otherwise to discriminate against any individual with
    respect to compensation, terms, conditions, or privileges of employment, because of such
    individual's race, color, religion, sex, national origin, age, handicap, or marital status”

            55.      Plaintiff is a member of a protected class of black citizens

            56.      Defendant’s decision to discriminate against Plaintiff was because of his race.

    Alternatively, Plaintiff’s race was a motivating factor that caused Defendant to discriminate

    against Plaintiff.

            57.      At all relevant times aforementioned, including the time of discrimination,

    Defendant was aware that Plaintiff was black.

            58.      At the time of the unlawful discrimination, the Plaintiff did satisfactorily

    perform the essential functions assigned to him by the Defendant.

            59.      The Plaintiff was qualified for the position apart from his apparent race.


                                                    9
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 10 of 17




            60.      The Plaintiff was discriminated against by his supervisor Bruce Fields

    because he was black.

            61.      The Defendant is a sophisticated employer who has actual knowledge of the

    requirements of the Florida Civil Rights Act, Chapter 760.

            62.      The failure of Defendant to adhere to the mandates of the Act was willful and

    its violations of the provisions of the Act were willful.

            63.      Defendant through its practices and policies as an employer, willfully, and

    with malicious or reckless disregard of Plaintiff’s State protected rights, discriminated

    against Plaintiff because of her race in violation of the Act with respect to its decision to treat

    Plaintiff different from other employees.

            64.      Plaintiff was wrongfully terminated by the Defendant and Plaintiff’s

    termination from employment was directly and proximately caused by the Defendant’s

    unjustified discrimination against Plaintiff because of Plaintiff’s race.

            65.      As a direct and proximate result of the Defendant’s intentional conduct,

    Plaintiff suffered serious economic losses as well as mental anguish, humiliation, and pain

    and suffering.

            66.      Any alleged nondiscriminatory reason for the termination of Plaintiff’s

    employment asserted by Defendant is a mere pretext for the actual reasons for the termination

    from employment, Plaintiff’s race.

            67.      The Defendant’s actions were malicious and were recklessly indifferent to

    the Plaintiff’s rights protecting a person from discrimination due to their race. Discrimination

    on the basis of race constitutes unlawful discrimination in violation of the Florida Civil



                                                    10
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 11 of 17



    Rights Act, Chapter 760.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff TONY J. JOYNER respectfully requests that this court

    order the following:

                 a) Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                    the FCRA;

                 b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                    benefits and damages;

                 c) Award Plaintiff compensatory damages under the FCRA for embarrassment,
                    anxiety, humiliation and emotional distress Plaintiff has suffered and
                    continues to suffer;

                 d) Award Plaintiff prejudgment interest on her damages award;

                 e) Award Plaintiff punitive damages according to proof;

                 f) Award Plaintiff reasonable costs and attorney’s fees; and

                 g) Grant Plaintiff such other and further relief as this Court deems equitable
                    and just.
                                 COUNT III:
      VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964: RETALIATION

             68.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs

     1-36 and above as if set out in full herein.

           69.      At all times material hereto, the Defendant failed to comply with the Civil

    Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], Section 704(a), which makes it unlawful for an

    employer to retaliate against an individual “because he has opposed any practice made an

    unlawful employment practice by this subchapter, or because he has made a charge,

    testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

    under this subchapter.” 42 U.S.C. § 2000e-3(a) (emphasis added).


                                                    11
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 12 of 17



            70.     Defendant is a sophisticated employer who has actual knowledge of the

    requirements of Title VII of the Civil Rights Act of 1964, as amended, and specifically of

    Section 704(a) of the Act, which specifically makes it unlawful to retaliate against employees

    who oppose or participate in statutorily protected activity.

            71.     The failure of Defendant to adhere to the mandates of the Act was willful and

    its violations of the provisions of the Act were willful.

            72.     Defendant through its practices and policies as an employer, willfully, and

    with malicious or reckless disregard of Plaintiff’s federally protected rights, retaliated against

    Plaintiff because of Plaintiff’s complaints.

            73.     While employed by Defendant, Plaintiff complained of the discriminatory

    treatment that he was receiving from his supervisor Bruce Fields.

            74.     Following his complaints, he was forced to work in unsafe conditions, laid-

    off for three months, not paid properly and ultimately terminated on February 8, 2019.

            75.     As a direct and proximate result of the Defendant’s intentional conduct,

    Plaintiff suffered serious economic losses as well as mental pain and suffering.

            76.     Any alleged nonretaliatory reason for terminating Plaintiff asserted by the

    Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s complaints of

    Fields’ discrimination.

            77.     The Defendant’s actions were malicious and were recklessly indifferent to

    the Plaintiff’s rights to report sexual harassing behavior.

            78.     Retaliation on the basis of having engaged in protected activity constitutes

    unlawful retaliation.

            79.     As a result of the retaliation, Plaintiff has incurred substantial monetary losses


                                                    12
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 13 of 17



    and has suffered emotional distress, embarrassment and humiliation.

            80.      Defendant’s acts, through their agents, were done with malice and reckless

    disregard for Plaintiff’s federally protected civil rights.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff TONY J. JOYNER respectfully requests that this Court

    order the following:

                  a) Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                     Title VII;

                  b) Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                     benefits and damages;

                  c) Award Plaintiff compensatory damages under Title VII for embarrassment,
                     anxiety, humiliation and emotional distress Plaintiff has suffered and
                     continues to suffer;

                  d) Award Plaintiff prejudgment interest on her damages award;

                  e) Award punitive damages according to proof;

                  f) Award Plaintiff reasonable costs and attorney’s fees; and

                  g) Grant Plaintiff such other and further relief as this Court deems equitable
                     and just.


                                      COUNT IV:
      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1922 CHAPTER 760;
                                      RETALIATION
          81. Plaintiff re-adopts each and every factual allegation as stated in paragraphs

    1-36 and above as if set out in full herein.

            82.      As described in Paragraphs 8-36 above, Plaintiff complained of the

    discriminatory treatment that he was receiving from his supervisor Bruce Fields.

            83.      Following his complaints, he was forced to work in unsafe conditions, laid-



                                                    13
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 14 of 17



    off for three months, not paid properly and ultimately terminated on February 8, 2019.

           84.      The Defendant’s above listed actions against Plaintiff were motivated by

    an intent to retaliate against Plaintiff for his protected activity under the FCRA.

           85.      As a direct and proximate result of the retaliation against Plaintiff, he has

    suffered, and continues to suffer, loss of income, loss of enjoyment of life, emotional

    distress, pain and suffering, embarrassment, humiliation and physical injuries and

    distress.

           WHEREFORE, Plaintiff TONY J. JOYNER respectfully requests that this Court

    order the following:

                 a) Enter judgment in Plaintiffs favor and against Defendant for damages;

                 b) Award Plaintiff actual damages suffered, including lost wages, loss of

                    fringe benefits and damages;

                 c) Award Plaintiff compensatory damages under the for embarrassment,

                    anxiety, humiliation and emotional distress Plaintiff has suffered and

                    continues to suffer;

                 d) Award Plaintiff prejudgment interest on his damages award;

                 e) Award any other compensation allowed by law, attorney's fees (448.104)

                    and such other and further relief, as this Arbitrator deems equitable and just.

                           COUNT V: VIOLATION OF 42 U.S.C. § 1981

           85.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs

    1-36 of this Complaint as if set out in full herein.

           86.      Plaintiff is a member of a protected class of black citizens.




                                                    14
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 15 of 17



           87.     At all times relevant, Plaintiff was in a contractual relationship with the

    Defendant within the meaning of 42 U.S.C.A. § 1981, as amended.

           88.     During the course of Plaintiff’s employment with the Defendant, the

    Defendant has violated Plaintiff’s rights by depriving him of his right to the enjoyment of all

    benefits, privileges, terms and conditions of his employment contract as is enjoyed by non-

    black citizens, in violation of 42 U.S.C.A. § 1981(b), as amended.

           89.     During the course of Plaintiff’s employment with the Defendant, Plaintiff has

    not enjoyed the same benefits, privileges, terms and conditions of employment, as have non-

    black employees of the Defendant.

           90.     The Defendant’s treatment, practices and policies directed toward Plaintiff, as

    more fully described in paragraphs 8-35 of this Complaint, denied Plaintiff the full and equal

    benefits of all laws and proceedings for the security of persons and property as is enjoyed by

    non-black citizens, in violation of 42 U.S.C.A. § 1981, as amended.

           91.     The Defendant’s treatment, practices and policies directed toward Plaintiff, as

    more fully described in paragraphs 8-35, denied Plaintiff the right to make and enforce

    contracts as enjoyed by non-black citizens, in violation of 42 U.S.C.A. § 1981, as amended.

           92.     Through its actions and treatment of Plaintiff, the Defendant intended to

    discriminate against Plaintiff on the basis of Plaintiff’s race.

           93.     During the course of Plaintiff’s employment with the Defendant, Plaintiff has

    been subjected to a discriminatory, hostile and offensive work environment because of his

    race, as more fully described in paragraphs 8-35 of this Complaint.

           94.     The Defendant, at all times, had knowledge of the discriminatory acts and

    conduct by Plaintiff’s supervisor Bruce Fields described in this Complaint.



                                                    15
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 16 of 17



           95.      Despite Plaintiff’s complaints and the Defendant’s first-hand knowledge of the

    discriminatory acts and/or conduct, the Defendant took no appropriate remedial action.

           96.      As a direct and proximate result of the foregoing, Plaintiff has suffered

    embarrassment, humiliation, emotional distress, and other forms of damage.

           97.      Plaintiff has suffered damages of an on-going and continuous nature.

           WHEREFORE, Plaintiff requests that this honorable court:

                 a) Enter judgment in Plaintiff’s favor and against the Defendant for its violations
                    of 42 U.S.C.A. § 1981, as amended;

                 b) Award Plaintiff actual damages suffered;

                 c) Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the
                    embarrassment, anxiety, humiliation and emotional distress Plaintiff has
                    suffered;

                 d) Award Plaintiff prejudgment interest on his damages award;

                 e) Enjoin the Defendant, its officers, agents, employees and anyone acting in
                    concert with them, from discriminating, harassing and retaliating against
                    Plaintiff and any employee;

                 f) Award Plaintiff reasonable costs and attorney's fees; and

                 g) Grant Plaintiff such other and further relief as this court deems equitable and
                    just.

                                     JURY TRIAL DEMAND

           Plaintiff demands a trial by jury of all issues so triable.

     Dated: December 20, 2019.

                                                     Respectfully submitted,

                                                     By: _s/ Brandon J. Gibson
                                                     Brandon J. Gibson, Esq.
                                                     Fla. Bar No.: 99411
                                                     bgibson@bjglawfirm.com
                                                     The Law Office of Brandon J. Gibson, PLLC


                                                   16
Case 1:19-cv-25263-KMM Document 1 Entered on FLSD Docket 12/23/2019 Page 17 of 17



                                        3800 Inverrary Blvd., Ste. 401-T
                                        Lauderhill, Florida 33319
                                        Telephone: (754) 229-1151
                                        Facsimile: (844) 761-1555




                                       17
